
	

115 SRES 379 ATS: To authorize the production of records by the Permanent Subcommittee on Investigations of the Committee on Homeland Security and Governmental Affairs.
U.S. Senate
2018-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 379
		IN THE SENATE OF THE UNITED STATES
		
			January 23, 2018
			Mr. McConnell (for himself and Mr. Schumer) submitted the following resolution; which was considered and agreed to
		RESOLUTION
		To authorize the production of records by the Permanent Subcommittee on Investigations of the
Committee on Homeland Security and Governmental Affairs.
	
	
 Whereas, the Permanent Subcommittee on Investigations of the Committee on Homeland Security and Governmental Affairs conducted an investigation into the purchase and shipment of illicit opioids into and throughout the United States;
 Whereas, the Subcommittee has received a request from a federal law enforcement agency for access to records of the Subcommittee’s investigation;
 Whereas, by the privileges of the Senate of the United States and Rule XI of the Standing Rules of the Senate, no evidence under the control or in the possession of the Senate can, by administrative or judicial process, be taken from such control or possession but by permission of the Senate;
 Whereas, when it appears that evidence under the control or in the possession of the Senate is needed for the promotion of justice, the Senate will take such action as will promote the ends of justice consistent with the privileges of the Senate: Now, therefore, be it
		
	
 That the Chairman and Ranking Minority Member of the Permanent Subcommittee on Investigations of the Committee on Homeland Security and Governmental Affairs, acting jointly, are authorized to provide to law enforcement officials, regulatory agencies, and other entities or individuals duly authorized by federal or state governments, records of the Subcommittee’s investigation into the purchase and shipment of illicit opioids into and throughout the United States.
		
